UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Reference Form – 2011 – BANCO BRADESCO S.A. Version: 1 Contents 1. Persons responsible for form 1.1 – De clar a t i on an d i den t if i ca t i o n o f pe r so n s re s pon s i b l e 1 2. Independent auditors 2.1/2. 2 – Aud i t o rs – i den t ifica t i o n a nd r emun er a t i on 2 2.3 – O t he r ma t e r i a l i n fo r mation 3 3. Selected financial information 3.1 – F i na nc i a l in f or ma t i on 5 3.2 – N on-a cco u nt i ng me t r i cs 6 3.3 – E ven t s s ub se qu en t t o th e mo s t re c en t f i n an c ial s t at eme nt s 7 3.4 – Po lic y f or al l oc a t i on of e a rn i ng s 8 3.5 – D istributi o n o f d i v i den d s and r e te n t i on of n e t i n come 1 2 3.6 – De clar a t i on of div i de n ds ch a rg e d to t he r e t ai n ed ea r nings a c co un t or r es e rv e s 1 6 3.7 – L ev e l of i nde b te dn es s 1 7 3.8 – O b l i ga t i o ns by n a tu r e and du e d a te 1 8 3.9 – O t he r ma t e r i a l i n fo r mation 1 9 4. Risk factors 4.1 – De sc r i p t i on of r i s k f a ct o rs 2 0 4.2 – Commen t s o n e xpe c te d a l t er a t i ons o f exp o su r e to r i s k f acto r s 2 8 4.3 – N on-c onfid e nt i a l sign i f i c an t j u dici a l, admini s t r ativ e o r ar b i t r a tion pr o cee d in g s 2 9 4.4 – Non-confidential judicial, administrative or arbitration proceedings in which the other parties are officers, former office r s , c on t ro l lin g s ha r eho l de r s , fo rme r co n tr o lling sh a re ho l d er s , o r i nv e st o r s 3 4 4.5 – S i gn i f ican t con f i d enti a l ca s es 3
